UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 14, 2012 Fifth Street Finance Corp. (Exact name of registrant as specified in its charter) Delaware 1-33901 26-1219283 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 10 Bank Street, 12thFloor White Plains, New York 10606 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code: (914)286-6800 Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01. Other Events. On December 14, 2012, Fifth Street Finance Corp. (NASDAQ:FSC) ("Fifth Street") issued an additional 725,000 shares of common stock at a purchase price of $10.68 per share for gross proceeds of $7,743,000.The shares were issued in connection with the partial exercise of an option previously granted to the underwriters of its announced public offering of 14,000,000 shares which closed on December 7, 2012.Fifth Street now has 105,878,505 shares of common stock outstanding and estimates that the weighted average basic shares outstanding for the quarter ending December 31, 2012 will be 94,886,844. Forward-Looking Statements This filing may contain certain forward-looking statements, including statements with regard to the future performance of Fifth Street Finance Corp. Words such as "believes," "expects," "projects," "anticipates," "estimates," and "future" or similar expressions are intended to identify forward-looking statements. These forward-looking statements are subject to the inherent uncertainties in predicting future results and conditions. Certain factors could cause actual results to differ materially from those projected in these forward-looking statements, and these factors are identified from time to time in Fifth Street Finance Corp.'s filings with the Securities and Exchange Commission. Fifth Street Finance Corp. undertakes no obligation to publicly update or revise any forward looking statements, whether as a result of new information, future events or otherwise. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FIFTH STREET FINANCE CORP. Date: December18, 2012 By: /S/ BERNARDD. BERMAN Name: Bernard D. Berman Title: President
